Citation Nr: 1612636	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-18 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran had active service from February 1968 to August 1969.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO, among other things, denied entitlement to service connection for tinnitus and bilateral hearing loss disability.

In February 2015, the Veteran testified at a video teleconference hearing before the undersigned.  A written transcript of this hearing has been prepared and associated with the evidence of record.

In May 2015, the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for additional development. 

The issue of entitlement to service connection for bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's tinnitus is due to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for tinnitus as a result of noise exposure and/or a traumatic brain injury (TBI) he sustained from a fall during service in August 1968.  See February 2015 Board Hearing Tr. at 5-6, 16-17.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In his written statements and Board hearing testimony, the Veteran stated that he sustained a head injury from a fall off of a cliff and experienced tinnitus since that time.  Although the service treatment records reflect only a wrist injury at this time, the Board finds the Veteran's statements in this regard to be competent and credible.  He has therefore met the in-service injury requirement.  

The Veteran has also been diagnosed with tinnitus, and in any event, is competent to identify the existence of this disorder.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  He has thus met the current disability requirement as well.  

The remaining issue is whether the Veteran's tinnitus is related to this in-service injury.  In an October 2015 VA TBI examination report and October 2015 audiological examination, a VA neurologist found that the Veteran had sustained a TBI from a fall off of a cliff during service.  She noted that tinnitus is a potential sequelae of TBI and that the Veteran had stated that he experienced tinnitus since shortly after the TBI.  Therefore, she concluded that the tinnitus was at least as likely as not due to the TBI.  As the VA neurologist explained the reasons for her conclusion based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, there is no contrary opinion in the evidence of record.

The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to his in-service head injury.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As the Veteran's tinnitus has been found to be related to the in-service fall and TBI, the Board need not consider whether his tinnitus is related to in-service noise exposure.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also contends that his bilateral hearing loss disability is related to in-service noise exposure and TBI from the in-service fall discussed above.  With regard to in-service noise exposure, the Veteran has reported significant unprotected noise exposure from many different types of weapons and other military equipment, including machine guns and large explosions, as well as rock drilling and air compressor noise during service.  See Veteran's statements dated in September 2010 and June 2012; Board Hearing Tr. at 3-4, 15.  He has also reported that he first began experiencing hearing loss and tinnitus during service and that it has continued since.  See Board Hearing Tr. at 6-7.  Similarly, in a February 2015 statement, the Veteran's wife of 34 years reported that the Veteran has always had hearing loss.  


Impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater.  The audiometric test results on the November 2010 and August 2015 VA audiological examinations reflect that the Veteran has met these criteria.  38 C.F.R. § 3.385.  He has thus satisfied the current disability requirement.  As noted above, the Veteran has also met the in-service injury requirement with competent, credible evidence of a head injury from an in-service fall.  The remaining issue is whether there is a relationship between the current hearing loss disability and the in-service injury.

The August 2015 VA examiner found that there was no relationship between the current bilateral hearing loss disability and in-service noise exposure, but did not provide an opinion as to a potential relationship between the hearing loss disability and in-service injury from the fall.  In the October 2015 Disability Benefits Questionnaire (DBQ), the VA neurologist only provided the opinion that his tinnitus was related to the in-service TBI.  In the October 2015 TBI examination report, in response to the question, "Does the Veteran have any subjective symptoms or any mental, physical or neurological conditions or residuals attributable to a TBI (such as migraine headaches or Meniere's disease)?" the neurologist checked the box indicating an affirmative answer to the description, "Hearing loss and/or tinnitus."  The Board finds this response to be ambiguous, because the neurologist could have been referring to both hearing loss and tinnitus, or only to tinnitus.  In this regard, in the remainder of the examination report, the neurologist only referred to hearing loss to note that it started later than his tinnitus.  A remand is therefore warranted for the neurologist to clarify whether she believed that the Veteran's hearing loss disability is related to the TBI.  See 38 C.F.R. § 4.2 (if an examination report lacks sufficient detail, it should be returned as inadequate).

Accordingly, the claim for entitlement to service connection for bilateral hearing loss disability is REMANDED for the following action:

1.  Return the October 2015 Disability DBQ and examination report to the VA neurologist.  All records in the Veterans Benefits Management System (VBMS) and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review.  If the neurologist that conducted the October 2015 examination and DBQ is unavailable, the question should be asked of another appropriate specialist physician.

Request that the neurologist clarify whether, in her opinion, in addition to tinnitus, it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss manifested as a result of an in-service fall and TBI in August 1968.  

A report of the examination should be prepared and associated with the Veteran's claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  After the above development has been completed, readjudicate the claim of entitlement to service connection for bilateral hearing loss disability.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


